                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                             5:20-CR-00046-KDB-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 v.                                             )                   ORDER
                                                )
 MICHAEL JAMES NOTHEISEN,                       )
                                                )
                  Defendant.                    )



       THIS MATTER is before the Court on the “Motion to Withdraw” (document # 282) filed

April 27, 2021 and Defendant’s pro se letter (document # 287) filed May 7, 2021. The Court held

a hearing in this matter on May 12, 2021.


       The Court heard from appointed counsel Richard L. Brown, Jr., the Defendant and the

Government. Mr. Brown credibly represents that he has conducted video meetings with Defendant

approximately once a month since his appointment. He has also provided Defendant with

discovery material. Significantly, Mr. Brown has engaged in plea negotiations with the

Government and obtained several offers to reduce Defendant’s exposure. He has advanced

Defendant’s specific requests during these negotiations. Defendant expresses general

dissatisfaction with Mr. Brown and the lack of in-person visits to the jail. Defendant complains

that his video meetings with counsel are limited to approximately twenty-five minutes. While

video meetings of such short duration are a concern for the Court, this problem is systemic at

present and not attributable to counsel.
       “Because the right to choose counsel is not absolute, it necessarily follows that a defendant

does not have an absolute right to substitution of counsel. As a general rule, a defendant must

show good cause in requesting a new appointed lawyer.” United States v. Mullen, 32 F.3d 891,

895 (4th Cir. 1994). The Court does not find good cause to remove Mr. Brown as appointed

counsel. The Court concludes that counsel is providing effective representation here and denies

the Motion to Withdraw and Defendant’s pro se request.


       The Clerk is directed to send copies of this Order to defense counsel, the U.S. Attorney,

and to the Honorable Kenneth D. Bell.


       SO ORDERED.


                                  Signed: May 13, 2021
